                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

WILLIAM J. KENNEDY,
       Plaintiff,
v.                                                                   Case No. 17-C-1630
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,
       Defendant.

          ORDER APPROVING STIPULATION AWARDING ATTORNEY’S FEES


       Based upon the foregoing Stipulation and the Court’s finding that the fees incurred are both

reasonable and necessary and qualify under the EAJA,

       IT IS HEREBY ORDERED that an award of attorney fees of $11,658.30 and costs in the

amount of $0.00, shall be paid by Defendant in full satisfaction and settlement of any and all claims

Plaintiff may have under the EAJA in the above case. The award of attorney fees will satisfy all

of Plaintiff’s claims for fees, costs, and expenses under 28 U.S.C. § 2412 in this case. These fees

are awarded to Plaintiff and not Plaintiff’s attorney and can be offset to satisfy pre-existing debts

that the litigant owes the United States under Astrue v. Ratliff, 130 S. Ct. 2521, 177 L. Ed 2d 9

(2010). If Defendant can verify that Plaintiff owes no pre-existing debt subject to offset, the

Defendant shall direct that the award be made payable to Plaintiff’s attorney.

       If Plaintiff owes a pre-existing debt subject to offset in an amount less than the EAJA

award, Defendant will instruct the U.S. Department of Treasury that any check for the remainder

after offset be made payable to Plaintiff and mailed to the business address of Plaintiff’s attorney.

       Dated at Green Bay, Wisconsin, this 11th day of June 2019.

                                      BY THE COURT:

                                     s/ William C. Griesbach
                                     WILLIAM C. GRIESBACH, Chief Judge
                                     United States District Court
